UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-2184



DOTTIE M. WOMACK,

                                               Plaintiff - Appellant,

             versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Jackson L. Kiser, Senior
District Judge. (CA-01-59)


Submitted:    November 26, 2002           Decided:     December 17, 2002


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dottie M. Womack, Appellant Pro Se. Sara Bugbee Winn, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dottie M. Womack seeks review of the district court’s order

accepting the recommendation of the magistrate judge to affirm the

Commissioner’s denial of social security benefits pursuant to 20

C.F.R. §§ 404.1520(c), 416.920(c)(2002).      Our review of the record

discloses     that   the   Commissioner’s   decision   is    based   upon

substantial evidence and is without reversible error. Accordingly,

we affirm on the reasoning of the district court.           See Womack v.

Barnhart, No. CA-01-59 (W.D. Va. Sept. 16 & 27, 2002).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                    2